ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    M.J. Hughes Construction, Inc.                )      ASBCA No. 61782
                                                  )
    Under Contract No. W9 l 28F-l 4-C-0072        )

    APPEARANCES FOR THE APPELLANT:                       Philip E. Beck, Esq.
                                                         Jon athan R. Mayo, Esq.
                                                         Parker A. Lewton, Esq.
                                                          Smith, Currie & Hancock LLP
                                                          Atlanta, GA

    APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                          Engineer Chief Trial Attorney
                                                         Stacy K. Birkel, Esq.
                                                          Engineer Trial Attorney
                                                          U.S. Army Engineers District, Omaha

                     OPINION BY ADMINISTRATIVE JUDGE MCNULTY

           It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties'
    stipulation and agreement, that the appeal is sustained. In the nature of a consent judgment,
    the Board makes a monetary award to appellant in the amount of $945,000. This amount is
    inclusive of interest. No further interest shall be paid.

           Dated: May 21, 2019




                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals


    (Signatures continued)




I
 I concur                                         I concur



OWEN C. WILSON                                    J. R:EiiYPROUTY
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals

       I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 61782, Appeal of M.J. Hughes
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2